Detailed Action
In view of the Appeal Brief filed on 09/02/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/SAMCHUAN C YAO/             Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                           

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 9-11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (U.S. Publication 2017/0348186 hereinafter Garcia) in view of Godette (U.S. Publication 2002/0078503 hereinafter Godette), Tarplee et al. (U.S. Publication 2015/0305510 hereinafter Tarplee) and Armstrong (U.S. Patent 6,135,277 hereinafter Armstrong).
Regarding claim 1, Garcia discloses an electric massaging bed comprising: a bed frame (Fig. 6, [0021]: motorized bed 10) having a frame body (Fig 6, [0024] and [0027]: first supporting frame 108, second supporting frame 116, and panels 208a-d) that is provided with a top surface ([0027]: upper surface 202), a bottom surface (Fig. 8, [0027]: lower surface 204) and a hollow portion (Fig. 6, [0027]: aperture 212) penetrating through the top surface and the bottom surface ([0027]: aperture 212 in which a portion of a vibration motor assembly 300 passes through panels 208a-d); a vibration motor (Fig. 8, [0028]: vibration motor 304); a support member (Fig. 9, [0029]: flexible brackets 336) mounted to (Fig. 9, [0029]: via the fasteners 340) the bottom surface (Fig. 9: the surface 204) of the frame body and a cushion pad (Fig. 6, [0032]: cushion 312) located in the hollow portion in a way that a top edge of the cushion pad is flush with the top surface of the frame body (Figure 8 shown the cushion 312 in the hollow portion 212 and Figure 6 shown cushion 312 is flush with frame body portions 208a-d) and the cushion pad mitigates the vibration transmitted upwardly from the vibration motor ([0032]: the cushion 312 substantially surrounds the motor housing;  surrounding the housing in foam, even partially, would inherently mitigate the outwardly transmitted vibrations from the motor in all directions).
Garcia does not disclose a cover member having a part accommodated in the hollow portion of the frame body, an upper surface, a lower surface and an accommodation groove recessed on the upper surface of the cover member, the cover member being made of a shock-absorbing material; a vibration motor disposed in the accommodation groove of the cover member; a support member mounted to the bottom surface of the frame body and abutting against the lower surface of the cover member to support the cover member and a cushion pad covered on a top flange of the vibration motor, wherein the support member is a hook and loop fastener including a male fastening member having an end fixedly mounted to the bottom surface of the frame body, and a female fastening member having an end fixedly mounted to the bottom surface of the frame body; another end of the male fastening member and another end of the female fastening member are stuck with each other to abut against the lower surface of the cover member and locate right below the vibration motor in a way that the another ends of the male and female fastening members extend in a horizontal direction perpendicular to a gravity direction of the vibration motor.
However, Godette discloses an adjustable bed and teaches a cover member (Figs. 2 and 3, [0200]: foam jacket 73 which includes foam inner jacket 72 and foam top jacket 78) having a part accommodated in the hollow portion of the frame body (Figure 2 shown part of the foam jacket 78 is accommodated in the hollow portion of the frame body which is the space between platform 46), an upper surface (Figs.2 and 3: upper surface of foam jacket 72 and lower surface of the foam top jacket 78), a lower surface (Figs.2 and 3: the bottom surface of foam inner jacket 72 right above labeled element 79) and an accommodation groove recessed on the upper surface of the cover member (Figs. 2 and 3: the recessed portions of the foam top jacket 78 and the recess portion of the inner foam jacket 72 where the motor 70 is occupied), the cover member (Figs. 2 and 3, [0020]: foam inner jacket 72 and foam top jacket 78) being made of a shock-absorbing material ([0020]: foam inner jacket 72 and foam top jacket 78 are made of resilient material, for example flexible foam); a vibration motor (Figs.2 and 3, [0019]: massage motor 70) disposed in the accommodation groove of the cover member (Figures 2 and 3 shown this configuration- motor 70 is disposed in the recessed portions of the foam top jacket 78 and the recess portion of the inner foam jacket 72); a support member (Fig.2, [0019]: housing 77) mounted to the bottom surface of the frame body (Fig.2: platform 46) and abutting against the lower surface of the cover member (Fig.2: foam jacket 72) to support the cover member (Figures 2 and 3 shown this configuration) and a cushion pad (Figs. 2 and 3, [0021]: foam pad 82) covered on a top flange of the vibration motor (Figure 2 and 3 shown the foam pad 82 is covered on a top flange of the motor 70). Alternatively, Tarplee could also be  used to teach the limitation a cover member (Tarplee’s Fig. 8, [0051]: foam outer shell 122 and foam liner 126) having a part accommodated in the hollow portion of the frame body (Figure 8, [0052]: shown a top portion of the foam outer shell 122 and foam liner 126 is accommodated in the hollow portion of panel 110). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Garcia’ healthy gas generating system to have a cover member having a part accommodated in the hollow portion of the frame body, as taught by Tarplee, as a well-known configuration of cover member for accommodating the motor in the massage bed art.
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to exchange Garcia’s motor mount (Garcia’s motor mount 308) for Godette’s motor mount which includes a cover member having a part accommodated in the hollow portion of the frame body, an upper surface, a lower surface and an accommodation groove recessed on the upper surface of the cover member, the cover member being made of a shock-absorbing material; a vibration motor disposed in the accommodation groove of the cover member; a support member mounted to the bottom surface of the frame body and abutting against the lower surface of the cover member to support the cover member and a cushion pad covered on a top flange of the vibration motor, as taught by Godette, as an art-recognized alternative configuration of accommodating a massage motor in electrical massaging bed field.
Tarplee discloses a massage bed comprises a massage motor (Fig.7 and 8, [0051]: vibration motor 114) that being accommodated by a cover member (Tarplee’s Fig. 8, [0051]: outer shell 122 and liner 126 are each made of foam material)  that made up of the same foam material as the modified cover member ([0051]), and a support member (Fig. 8: support 130) abutting against the lower surface of the cover member (Tarplee’s Fig 8: outer shell 122) to support the cover member and also teaches the support member is a hook and loop fastener (Fig. 8, [0053]: support member 130 has segments includes hook and loop fastener).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention to have further modified Garcia’s support member to be a hook and loop fastener, as taught by Tarplee, as an art-recognized alternative configuration of securing the cover member and vibration motor in the electric massage bed art. 
As it is already recognized in the art by Tarplee that hooks and loops fasteners are well-known to be used for securing the cover member and vibration motor onto the massage bed frame, Armstrong teaches an alternative configuration of hooks and loops attachment configuration for securing an object in place. Armstrong teaches a hook and loop fastener including a male fastening member (Fig. 20, Col. 8, Lns. 4-6: fastener member 152 have hooks fastening structure) having one end mounted to a surface (Figure 20 shown one end of the fastener member 152 is mounted to a surface on the left), and a female fastening member (Fig. 20, Col. 8, Lns. 4-6: fastener member 152 have loops fastening structure) having an end directly mounted to a surface (Figure 20 shown one end of the fastener member 152 is mounted to a surface on the right); another end of the male fastening member and another end of the female fastening member are stuck with each other (Fig. 20 and Col. 8 Lns. 3-8: the other end of the male fastener member 152 and female fastener member 153 are stuck to each other over the guitar neck to secure it in place).  These modifications directly result in the support member is a hook and loop fastener including a male fastening member having an end directly mounted to the bottom surface of the frame body and a female fastening member having an end directly mounted to the bottom of the surface of the frame body (as Garcia already disclosed in paragraphs [0029] and [0030]  and Figures 8 and 9 that the flexible brackets 336 are form of a fabric or stands that is strong enough to support and retain the vibration motors 304 in a desired position and the flexible brackets 336 are directly mounted to the bottom surface 204 of the frame 100; as such, one end of the male fastener member 152 is directed mounted to the bottom surface of the frame and one end of female fastener member 153 is directly mounted to the bottom of the frame); another end of the male fastening member and another end of the female fastening member are stuck with each other to abut against the lower surface of the cover member and locate right below the vibration motor in a way that the another ends of the male and female fastening members extend in a horizontal direction perpendicular to a gravity direction of the vibration motor (this is due to the modified cover member (Godette’s Figs. 2 and 3: foam jacket 72 has a flat surface at the bottom) at which the support member as modified by Armstrong, the sticking end of male fastening member and the female fastening member (Armstrong’s Figure 20 shown the 152 and 153 at the end of each fastening member) would stick together approximately at the center and within the flat surface of the foam jacket 72 and follow the flat bottom surface of the cover member; thus extend in a horizontal direction perpendicular to the a gravity direction of the vibration motor).
Therefore, it would haven obvious to one of ordinary skilled in the art before the effective filling date of the invention to have modified Garcia’s support member (Tarplee’s [0053]: support 130) to be a hook and loop fastener that  including a male fastening member having an end fixedly mounted to a surface, and a female fastening member having an end fixedly mounted to a surface; another end of the male fastening member and another end of the female fastening member are stuck with each other, as taught by Armstrong, as a known alternative configuration of securing hook and loop fastening member together to secure an object in place.  
 Regarding claim 2, Garcia as modified, discloses the electric massaging bed of claim 1, wherein the frame body (Garcia’s Fig 3, [0024] and [0027]: first supporting frame 108, second supporting frame 116, and panels 208a-d) of the bed frame comprises a bone rack (Fig. 3: supporting frame 108 and second supporting frame 116, wherein “bone rack” is being interpreted as skeleton/frame) and a bed plate (Fig. 6: panel elements 208a-d) mounted on the bone rack ([0027]); the bed plate is provided with said hollow portion (Fig. 6: hollow portion/aperture 212 are in bed plates 208a-d).
Regarding claims 3 and 10, Garcia as modified, discloses the electric massaging bed of claims 1 and claim 2, respectively, wherein the cover member (Godette’s Figs. 2 and 3: foam inner jacket 72 and foam top jacket 78) has a periphery abutted against a wall of the hollow portion (Figures 2 and 3 of Godette shown this configuration).
Regarding claims 4 and 11, Garcia as modified, discloses the electric massaging bed of claim 3 and 1, respectively, wherein the cover member (Godette’s Figs. 2 and 3, [0020 foam inner jacket 72 and foam top jacket 78) is made of a foam material (Godette’s  [0020]: foam inner jacket 72 and foam top jacket 78 are made of resilient material, for example flexible foam).
Regarding claims 7 and 14, Garcia as modified, discloses the electric massaging bed of claims 1 and 2, wherein the support member is a tape (tape is being interpreted as a flexible strip or band; Tarplee’s support 130 is flexible straps (Tarplee’s [0053]) and Armstrong’s strip fasteners which are hook and loop fastener members 152 and 153 (Armstrong’s Col. 8, Lns.4-6)).
Regarding claims 9 and 16, Garcia as modified, discloses the electric massaging bed of claims 1 and 2, respectively, wherein a fabric (Garcia’s Fig. 9, [0033]: cover 316 is made from fabric) that is mounted to the frame body (Garcia’s Fig. 9, [0033]: cover 316 is mounted to the frame in order to conceal the vibration assembly/hollow portions) of the bed frame and covers the hollow portion ([0033: aperture 212) of the frame body. 

Response to Arguments
Applicant’s Appeal Brief filed on 09/2/2022 has been fully considered but they are not entirely persuasive.
On page 6, regarding Applicant’s argument of Godette’s disclosure as cited in the previous office action related to limitation “a cover member having a part accommodated in the hollow portion of the frame body” does not meet the claim, the Examiner respectfully agrees. However, after reviewing Godette’s disclosure again, foam enclosure 73 which includes the foam inner jacket 72 and foam top jacket 78 are being considered as the cover member in the current office action instead of just foam inner jacket 72 in the previous office action. Please see claim 1 rejection above for more details and citations.
On pages 7-8, Applicant acknowledged that hook and loop fastener consisting of male and female member to hold an object is commonly-seen and a well-known fastening method. The Applicant then argues that those hook and loop fasteners which conventionally used in shoes and clothing are meant to be temporary used for attachment as such the male and female fastening would not be strong enough to hold the motor in place. The Examiner respectfully disagrees for the following reasons:
as the combined prior arts disclosure recite the identical male and female fastener and their connection to the frame, as such the prior arts disclosure of the male and female fastener performs the same function of holding as the Applicant;
Applicant’s disclosure also does not disclosure any specific or special structure of the male and female fastener different than so there is no difference in the capability of bearing motor’s force compare to a male and female fastener as disclosed in the prior art;
On page 8, the Applicant argues that the previous rejection “neglects the design feature of the loop and hoop fasteners, which are used to be temporarily attached with each other so as to facilitate repeated detachment and attachment. Even though the sticking surface are of a loop-and-hook fastener is increased, the connection strength thereof is still limited…therefore, the claimed invention, which uses a loop-and-hook fastener to hold a heavy vibration motor having a main function of providing vibration frequently, would not have been obvious to a person having ordinary skill in the art”, the Examiner respectfully disagrees for the following reason:
the resultant hook and loop fastener in the modified massaging bed of Garcia is reasonably expected to function equivalently since both are structurally indistinguishable. In fact, in lines 6-10 of page 7 of the Specification, the Applicant disclosed “the male fastening member 52 and the female fastening member 54 are very inexpensive with the components, so the electric massaging bed 10 can be quickly assembled and the cost of the electric massaging bed 10 is lower than the conventional electric massaging bed” and on lines 23-25 of page 5 and lines 1-4 of page 6 of the specification, the Applicant’s disclosed “the support member 50 is a hook and loop fastener including a male fastening member 52 having an end fixedly nailed or stuck to the bottom surface 223 of the frame body 22, and a female fastening member 54 having an end fixedly nailed or stuck to the bottom surface 223 of the frame body 22…, another end of the male fastening member 52 and another end of the female fastening member 54 can stick together with each other to abutted against the bottom surface 36 of the cover member 30 to support the cover member 30… In another embodiment, the support member 50 is replaced by a tape or a rope or other support member which can supports the cover member 30”, which the male fastening member and the female fastening member are the standard loop and hook fasteners that is used for general fastening purposes only.    
 Please see claim 1 rejection above for the detailed explanation and citations regarding the hook and loop fastener as taught by Tarplee and Armstrong.
On the last paragraph of page 8 and the first paragraph of page 9, the Applicant argues that a special technical feature defining a special structural arrangement among the hook and loop fastener, the cover member, and the vibration motor, which is not disclosed or taught by any of the cited references, is recited in the claimed invention. Specially, in the claimed invention, the sticking ends of the male and female fastening members are abutted against the lower surface 36 of the cover member and located right below the vibration motor in a way that the sticking ends of the male and female fastening members extend in a horizontal direction perpendicular to a gravity direction of the vibration motor. With the aforesaid special technical feature, when the male and female fastening members receive the weight and/or vibration of the vibration motor, two external forces, which are like shear force that are parallel to each other with reverse directions as shown as the arrows in the following schematic drawing will exert on the male fastening member 52 and the female fastening member 54, respectively. As a result, the male and female fastening member 52 and 54 will receive parallel forces in reverse directions, will be relatively difficult to be detached from each other”, the Examiner respectfully disagrees for the following reasons:
The Applicant’s disclosure do not disclose any discussions of two external forces which are like shear force that are parallel to each other with reverse directions as shown as the arrows, annotated by the Applicant in the Appeal Brief, will exert on the male fastening member and the female fastening member and as a result the male and female fastening member will receive parallel force in reverse directions and will be relatively difficult to be detached from each other. For instance, in lines 23-25 of page 5 and lines 1-4 of page 6 of the specification, the Applicant’s specification disclosed “The support member 50 is mounted to the bottom surface 223 of the frame body 22 i.e. the bottom surface 283 of the bed plate 28, the support member 50 abutted against the bottom surface 36 of the cover member 30 to support the cover member 30. In this embodiment,  the support member 50 is a hook and loop fastener including a male fastening member 52 having an end fixedly nailed or stuck to the bottom surface 223 of the frame body 22, and a female fastening member 54 having an end fixedly nailed or stuck to the bottom surface 223 of the frame body 22 i.e. the bottom surface 283 of the bed plate 28, another end of the male fastening member 52 and another end of the female fastening member 54 can stick together with each other to abutted against the bottom surface 36 of the cover member 30 to support the cover member 30”. As such, the original specification only disclosed another end of the male fastening member 52 and another end of the female fastening member 54 can stick together with each other to abutted against the bottom surface 36 of the cover member 30 for general fastening purposes only and to simply support the cover member 30. 
Please see the claim 1 rejection above for the explanation of the male and female fastening member extend in a horizontal direction.
In paragraphs 1-4 of page 10, Applicant’s argument of Armstrong is not analogous art and Armstrong’s hook and loop fastener does not solve the same problem as the Applicant of stably fasten a vibration motor that always exerts a downward gravity force and produces intense shaking due to vibration, the Examiner understands the point of view but respectively disagrees for the following reasons:
The Applicant’s male and female fastening members as stated in the Appeal Brief of “stably fasten a vibration motor 40 that always …produces intense shaking due to vibration” is different than as disclosed in the Applicant’s Specification as if the male and female fastening members are directly securing the motor without any intervening part in between the male and female fastening members and the motor so that the fastening members is under “intense shaking due to vibration” but in fact the foam cover member 30 which absorbs the vibration of the motor; which leaves the male and female fastening members, as disclosed in the Applicant’s specification, are only used for general fastening purposes. Please see below for more explanation and citations.
Applicant’s usage of the male and female fastening members are simply for general securing/fastening purposes, as evidently disclosed “the support member 50 is mounted to the bottom surface 223 of the frame body 22…the support member 50 abutted against the bottom surface 36 of the cover member 30 to support the cover member 30. In this embodiment, the support member 50 is a hook and loop fastener including a male fastening member 52 having an end fixedly nailed or stuck to the bottom surface 223 of the frame body 22, and a female fastening member 54 having an end fixedly nailed or stuck to the bottom surface 223 of the frame body 22 i.e. the bottom surface 283 of the bed plate 28, another end of the male fastening member 52 and another end of the female fastening member 54 can stick together with each other to abutted against the bottom surface 36 of the cover member 30 to support the cover member 30”. Applicant additional discloses the benefits of using male and female fastening members are cost efficient and ease of assembly (Applicant’s Specification, lines 6-10).
The male and female fastening member is not under intense shaking due vibration generated by the motor as argued  in the Appeal Brief of “vibration motor always …produces intense shaking due to vibration” as the cover member  30 made of foam to absorb the vibration of the motor, evidently, in lines 2-3 of page 5 of the specification, the Applicant discloses “the cover member 30 is made of a shock-absorbing material, particularly foam material is better”;  and in lines 13-14 of page 5, the Applicant discloses “The vibration motor 40 is disposed in the accommodation groove 34 of the cover member 30”. 
More importantly, according to the MPEP 2141.01(a)(I), “In determining whether a reference is reasonably pertinent, an examiner should consider problem face by the inventor, as reflected-either explicitly or implicitly- in the specification.” Based on Applicant in lines 2-4 of the Applicant’s specification “another end of the male fastening member 52 and another end of the female fastening member 54 can stick together with each other to abutted against the bottom surface 36 of the cover member 30 to support the cover member 30”, Applicant’s problem to be solved relating to the male and female fastening member based on Applicant’s Specification is for general fastening purposes only and this is similar to Armstrong’s disclosure of hook and loop fastener of securing an object to the frame/case (Col. 7, lines 56-57 and Col. 8, lines 2-7). As such, Armstrong is an analogous art.
It is noted again that the rejection was not solely relied on Armstrong to teach the hook and loop fastener to fasten the cover that hold the secure the cover member which ultimately holds the motor in place. Tarplee was used in addition to Armstrong. Tarplee explicitly discloses that hook and loop fastener is used to secure the cover member that hold the motor in place; Armstrong was only used to teach an alternative configuration of the hook and loop that connected together.

In the last paragraph of page 10 through the end of page 11, Applicant’s argument that Garcia as modified would not result in the sticking ends of the male and female fastening member stuck together at the center and within the flat surface of the foam jacket, the Examiner respectfully disagrees. Since Armstrong teaches the sticking end of each of the male and female is at and end portion of each fastener (Armstrong’s Figure 20), for the sticking ends where the hook portion snap onto the hook portion, the sticking end will be at the center and within the flat surface of the foam jacket (Tarplee’s Figure 2: bottom flat surface of the foam inner jacket 72).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785